In a support proceeding pursuant to article 4 of the Family Court Act, the appeals are (1) as limited by Fred Melone’s brief, from so much of an order of the Family Court, Westchester County (Donovan, J.), entered May 6,1980, as found that he was guilty of contempt in failing to comply with a prior order of support and committed him to the Westchester County Penitentiary for six months, unless he pay a “fine” imposed by the court and (2) from an order of commitment of the same court, dated December 9,1980, which was entered on the prior order. Order entered May 6,1980 affirmed insofar as appealed from, without costs or disbursements. Order dated December 9, 1980 reversed, without costs or disbursements, and matter remitted to the Family Court for further proceedings consistent herewith. On the record before us, there is some question as to whether the appellant purged himself of contempt by paying in full the arrears accumulated under the prior support order. There is also a question of whether any further arrears have accrued. Accordingly, a new hearing is required to determine both of these factual issues. Titone, J. P., Mangano, Gulotta and Thompson, JJ., concur.